Citation Nr: 0707663	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-17 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at St. Joseph's Hospital in Eureka, 
California, from February 11, 2004 to February 15, 2004, and 
from March 10, 2004 to March [redacted], 2004.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1972 to February 
1974.  He died on March [redacted], 2004.  The appellant is a 
representative of Eureka Internal Medicine in Eureka, 
California.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2004 and April 2004 determinations 
of the VA Medical Center in San Francisco, California.


FINDINGS OF FACT

1.  The veteran received unauthorized medical care at St. 
Joseph's Hospital in Eureka, California, from February 11, 
2004 to February 15, 2004, and from March 10, 2004 to March 
[redacted], 2004.

2.  VA paid the appellant for the unauthorized medical care 
rendered on February 11, 2004 and March 10, 2004.

3.  On February 11, 2004 and March 10, 2004, a VA or other 
federal facility was not feasibly available and an attempt to 
use such facility initially would not have been considered 
reasonable by a prudent layperson.    

4.  From February 11, 2004 to February 15, 2004, and from 
March 10, 2004 to March [redacted], 2004, the veteran could not be 
transferred safely to a VA or other federal facility. 




CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at St. Joseph's 
Hospital in Eureka, California, from February 11, 2004 to 
February 15, 2004, and from March 10, 2004 to March [redacted], 2004 
have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-17.1006 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the 
appellant VCAA notice by letter dated January 2005.  
Regardless, according to the Court, because the claim in this 
case is governed by the provisions of Chapter 17 of Title 38 
of the United States Code, the VCAA and its implementing 
regulations are not applicable. Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  Therefore, the Board's decision to 
proceed in adjudicating this claim, rather than remanding it 
for assistance or additional notification, does not prejudice 
the appellant in the disposition thereof. Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

II.  Analysis of Claim

The veteran arrived by foot at the emergency room of St. 
Joseph's Hospital in Eureka, California on February 11, 2004.  
He complained of right upper abdominal pain, worse on 
inspiration and movement, and shortness of breath and 
reported that he had recently lost 20 to 30 pounds and 
previously had colon cancer.  A computer tomography (CT) scan 
of the abdomen and pelvis revealed a large mass and numerous 
smaller masses in the veteran's liver.  These findings 
necessitated admission to the hospital and a biopsy on 
February 12, 2004, which revealed grade 3-4, poorly 
differentiated metastatic adenocarcinoma.  Thereafter, the 
veteran underwent treatment, including a blood transfusion on 
February 13, 2004, and consultations, including with a 
oncologist, who, on February 14, 2004, noted that the veteran 
was in bed, looking pale and ill, suffering symptomatic 
anemia confirmed by fatigue.  The oncologist also noted that 
the veteran had an ECOG performance status of 2 to 3 
associated with significant weight loss and anemia, 
symptomatic, with fatigue, an incurable illness, and a poor 
prognosis with a median survival of less than six months with 
no treatment and approximately one year with treatment.  On 
February 16, 2004, the oncologist noted that the veteran was 
stable for discharge to home and recommended a follow-up 
visit in approximately two weeks.  As well, the oncologist 
recommended systemic chemotherapy and a reevaluation for 
combination chemotherapy upon evidence of improvement in the 
veteran's functional status.  

According to a VA medical record in the claims file, a 
representative from St. Joseph's Hospital notified the VA 
Medical Center in San Francisco on February 12, 2004 that it 
had admitted the veteran for emergency care.  On February 13, 
2004, a representative from the VA Medical Center contacted 
St. Joseph's Hospital, learned that the veteran was stable, 
had been moved to a medical/surgical unit, and was receiving 
treatment for abdominal pain.  The representative also 
learned that physicians were waiting on an oncologist's 
report to determine a plan of care.  Later that day, the 
physicians at St. Joseph's Hospital purportedly received such 
report and notified the VA Medical Center of this fact, but 
at that time, there were no beds available at the VA Medical 
Center for the veteran's transfer.

On March 10, 2004, before the veteran's scheduled follow-up 
appointment at the VA Medical Center, the veteran's son, an 
emergency technician, brought the veteran back to the 
emergency room at St. Joseph's Hospital.  At the time, the 
veteran complained of weakness, lower extremity edema, low 
back pain, decreased appetite, frequent urination, nausea, 
vomiting, dizziness, lightheadedness, and confusion.  He had 
low blood pressure of 72/53 and appeared distant and ill.  
Testing revealed abnormalities.  A physician placed the 
veteran on oxygen, diagnosed urosepsis, metastatic colon 
cancer, hypotension and diabetes, and admitted the veteran in 
poor condition.  

Another physician then determined that the veteran had 
dehydration and acute renal failure.  He commented that, 
because the veteran's colon cancer had metastasized to the 
liver, future oncology evaluation was necessary.  The 
physician indicated that, in the meantime, the veteran needed 
hospitalization for 48 hours for fluid rehydration and the 
treatment of sepsis secondary to a urinary tract infection.  
During this time, the veteran's medical condition worsened; 
physicians noted progressive azotemia, continuing low blood 
pressure and renal failure and began treating the veteran 
with a morphine drip for pain.  

On March 16, 2004, a physician reevaluated the veteran and 
questioned whether he should undergo dialysis so that he 
could be transferred to a VA Medical Center for chemotherapy.  
He sought an oncologist's opinion on the matter.  That 
oncologist indicated that the veteran was too weak for such 
transfer.  Another physician indicated that with the 
veteran's hypotension, azotemia, uncontrollable electrolyte 
imbalance, he could overload the veteran with fluid 
intravascularly and transfer him to the VA Medical Center, 
but that, due to his weakness, chemotherapy would not prolong 
his life.  This physician indicated that a good death of 
renal failure was preferable to a prolonged death of liver 
failure with associated severe pruritis, nausea, vomiting and 
other symptoms.  The veteran died on March [redacted], 2004.

The appellant, a representative of Eureka Internal Medicine, 
now seeks reimbursement for the costs incurred as a result of 
the services rendered at St. Joseph's Hospital in Eureka, 
California, from February 11, 2004 to February 15, 2004, and 
from March 10, 2004 to March [redacted], 2004.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service- 
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. § 
17.120 (2006).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

In this case, during the time periods at issue, service 
connection was in effect the veteran's  for burns, rated as 
10 percent disabling.  He did not receive treatment at St. 
Joseph's Hospital for a service-connected disability, or a 
non-service-connected disability associated with and held to 
be aggravating his sole service-connected disability, and he 
was not rated totally and permanently disabled due to 
service-connected disability.  Therefore, the aforementioned 
provisions do not apply.

Veterans who receive treatment for nonservice-connected 
disabilities may seek reimbursement for such treatment under 
other provisions.  More specifically, payment or 
reimbursement for emergency services for non-service-
connected conditions in non-VA facilities may be authorized 
under 38 U.S.C.A. 
§ 1725 (West 2002) and 38 C.F.R. §§ 17.1000-17.1002 (2006).  
To be eligible under these provisions, the veteran must 
submit evidence showing that: (1) The emergency services were 
provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system when time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment; (6) The veteran is 
financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728, which applies primarily 
to emergency treatment for a service-connected disability.  
38 C.F.R. § 17.1002 (2006).

The parties at issue in this appeal dispute that the evidence 
satisfies (3) and (4) above.  They agree that all other 
criteria have been met.  According to the appellant's written 
statements submitted during the course of this appeal, the 
veteran was not stable for transfer during either stay at St. 
Joseph's Hospital.  Allegedly, during the first stay, he 
became stable on the date he was discharged and, during the 
second stay, he never became stable.  The appellant refers to 
the medical evidence of record to support this allegation and 
emphasizes that no beds were available at the VA Medical 
Center during the veteran's first stay and that the veteran 
died during his second stay.  

The Board finds that, on February 11, 2004 and March 10, 
2004, a VA or other federal facility was not feasibly 
available and an attempt to use such facility initially would 
not have been considered reasonable by a prudent layperson.  
The Board also finds that, from February 11, 2004 to February 
15, 2004, and from March 10, 2004 to March [redacted], 2004, the 
veteran could not be transferred safely to a VA or other 
federal facility.  

With regard to the first hospitalization, the veteran walked 
to the emergency room in pain.  The closest VA facility was 
more than five hours away.  In the emergency room, testing 
revealed cancer so severe it caused the veteran's death a 
month later.  Although, following the discovery, the veteran 
was sufficiently stable to transfer him to a medical/surgical 
unit, he was not sufficiently stable to transfer him to a VA 
Medical Center where he could not be admitted for care given 
the absence of a bed.  

With regard to the second hospitalization, the veteran's son, 
a medical professional, determined that emergency care was 
needed.  Again, the closest VA facility was more than five 
hours away.  In the emergency room, a physician diagnosed 
dehydration and sepsis sufficiently severe to warrant 
admission.  According to multiple physicians' statements, 
during the veteran's stay, the veteran never stabilized to 
such a degree to allow for a transfer to a VA facility.  In 
fact, as pointed out by the appellant, he died during this 
stay.  

Based on the findings, noted above, the Board concludes that 
the criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at St. Joseph's 
Hospital in Eureka, California, from February 11, 2004 to 
February 15, 2004, and from March 10, 2004 to March [redacted], 2004 
have been met.  Inasmuch as the evidence in this case 
supports the appellant's claim, such claim must be granted.  


ORDER

The payment of unauthorized medical expenses for services 
rendered at St. Joseph's Hospital in Eureka, California, from 
February 11, 2004 to February 15, 2004, and from March 10, 
2004 to March [redacted], 2004 is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


